Annual General Meeting of Shareholders May 12, 2011 REPORT ON VOTING RESULTS National Instrument 51-102 – Continuous Disclosure Obligations Section 11.3 Resolution Outcome of Vote Votes For Votes Withheld Votes Against 1. An ordinary resolution appointing KPMG LLP, Chartered Accountants, as auditors for the Corporation for the ensuing year and to authorize the directors of the Corporation, to fix KPMG LLP’s remuneration in that capacity: Carried % % 2. An ordinary resolution fixing the number of directors of the Corporation to be elected for the ensuing year at seven: Carried % % 3.An ordinary resolution electing the directors for the ensuing year: Carried % % Per: “signed” Wendell Chapman Wendell Chapman Senior Vice President Finance and Chief Financial Officer
